Citation Nr: 0733942	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, D.Y.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and July 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Waco, Texas.

By an October 5, 2007 ruling, a Veterans Law Judge granted 
the veteran's motion to advance this case on the docket based 
on a finding of good cause, namely severe illness and 
financial hardship. See 38 C.F.R. § 20.900(c).

The veteran has appealed the initial 10 percent evaluation 
assigned to the pes planus disability when service connection 
was granted. The veteran is, in effect, asking for higher 
ratings effective from the date service connection was 
granted (March 13, 2002). Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's bilateral pes planus is pronounced.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
bilateral pes planus has been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Code 5276 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

Analysis

The veteran contends that his pes planus disability is more 
severely disabling than the currently assigned evaluation 
reflects.  He maintains that his pes planus condition 
warrants an evaluation in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The veteran contends his service connected pes planus should 
be evaluated at 50 percent instead of 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5276. Under Diagnostic Code 
5276, a 50 percent rating is assigned for pronounced 
bilateral pes planus; marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
A 30 percent rating is assigned for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, adduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The veteran has been treated for pes planus since 2002. The 
veteran submitted numerous private medical records reflecting 
podiatry treatment over several years.  Most importantly, the 
veteran submitted statements by his podiatrist dated in April 
2006 and August 2007 indicating that he met the criteria for 
a 50 percent evaluation for pes planus under Diagnostic Code 
5276. The veteran was afforded several VA examinations in 
connection with his claim. Most recently, a May 2007 VA 
examination reflected that the veteran had pes planus, but 
did not meet the criteria for a 50 percent evaluation since 
the examiner found that the veteran could walk normally and 
did not experience pain upon manipulation of his feet.   

The veteran also had a September 2007 hearing before a 
traveling member of the Board. At the hearing, the veteran 
affirmed that he experienced severe pain despite using 
orthopedic support devices.  The veteran stated that he has 
regular pronation in both feet.    

The record presents conflicting medical evidence regarding 
the condition of the veteran's feet. It is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence. See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 
Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board. See Guerrieri, 4 Vet. App. at 470-71.

The Board finds that the opinion of James Whitfield, D.P.M. 
opinion is more probative in several respects. Dr. Whitfield 
is the veteran's treating physician.  See Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993). He has treated the veteran for three years 
and has a thorough knowledge of the veteran's foot problems. 
Multiple private medical records from Dr. Whitfield are 
associated with the case file, and they reflect detailed 
examinations of the veteran's feet over the past three years. 
Moreover, in letters dated April 2006 and August 2007, Dr. 
Whitfield's description of the veteran's service-connected 
symptoms reflect that the veteran has consistently reported a 
severity of the disorder meeting the criteria for a 50 
percent rating. 

In this matter, while the VA examination is probative, the 
record otherwise demonstrates both the veteran's report of 
subjective symptoms and clinical findings (i.e., those which 
are not by this record open to question of malingering) which 
generally support the assignment of a 50 percent rating - the 
maximum possible schedular evaluation.  

Thus, after carefully considering the entire record, the 
Board finds that the current disability picture, as reflected 
by the evidence as a whole, supports a rating higher than the 
currently assigned 50 percent disability rating.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation of 50 percent for 
bilateral pes planus is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


